Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claim(s) 1, 2, 10, 12, 14-16 is/are objected to because of the following informalities:  
a.	Per claim 1, line 15-16, change “a through hole and having a gap with the through hole” to –a through hole of the through holes and having a gap with the through hole of the through holes —, because paragraph [0047] discloses “…a flow guiding pin 63 that corresponds to the through hole 21…”, and paragraph [0049] discloses “…the through 21 of the orifice plate 20…”, thus asserting that the through holes and the through hole are the same through holes.  Appropriate correction is required.
b.	Per claim 2, line 2 change “the through hole” to –the through hole of the through holes--.
c.	Claim 10, line 3-4, change “an outflow cavity the plurality of outflow cavities” to –an outflow cavity, from the plurality of outflow cavities--.
d.	Clam 12, line 3, change “cavity from the plurality” to –cavity, from the plurality--
e.	Claim 14, line 1-2, change “diameters of through holes” to –diameters of the through holes—

g.	Claim 15, line 19-20, change “with a through hole and having a gap with the through hole.” to –with a through hole, from the plurality of through holes and having a gap with the through hole, from the plurality of through holes.
h.	Claim 16, line 14, change “a gap with the through hole.” to –a gap with the through hole, from the plurality of through holes.—

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, 12, 15, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 10, it is not clear if a through hole communicating with an inflow cavity…a through hole communicating with an outflow cavity is one of the though holes as disclosed in claim 1 or a new through hole. For examining purposes Examiner asserts a through hole to be one of the through holes.

Claim 15 recites the limitation "the through holes" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Per claim 15, it is not clear if “a through hole” in line 19 and “the through holes” in line 14 are the same through holes or different through hole, for examining purposes, Examiner asserts a through hole to be one of the through holes.
Per claim 20, it is not clear what is jetted into the gap. For examining purposes Examiner asserts that the fluid is jetted into the gap. 
Per claims 21, it is not clear if “a through hole” communicating with the inflow cavities…”a through hole” communicating with an outflow cavities is one of the though holes as disclosed in claim 1 or a new through hole communicating with the inflow and outflow cavities. For examining purposes Examiner asserts a through hole to be one of the through holes as disclosed in claim 1.

Claim Rejections - 35 USC § 102

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 13, & 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Boday et al. US2017/0045300.

	Per claim 1 Boday et al. teaches a heat dissipator (410; [0045], see fig.4A), comprising: a cover plate (460; [0046]);  5an orifice plate (440 & 450; [0046]) having through holes (452 & 454; [0054]) disposed thereon (fig.4A); and a base plate (420), wherein the cover plate, the orifice plate, and the base plate are configured to be stacked in sequence (see fig.4B-4C & 4F-4G), a distribution cavity is disposed between the orifice plate and the cover plate (see fig.4G, “portions containing 453 & 451”),  10a heat exchange cavity (see fig.4F, “portions containing 424”) is disposed between the orifice plate and the base plate (see fig.4F), the distribution cavity is configured to communicate with the heat exchange cavity by using the through holes disposed on the orifice plate (see fig.4F-4G; [0052]-[0055]), and a plurality of pin fins (424) facing the orifice plate are disposed on a surface of the 15base plate in the heat exchange cavity ([0052], see fig.4F-4G), gaps between the plurality of pin fins constitute a fluid passage (see fig.4G; [0054]), and the plurality of pin fins comprise: a combination pin fin in 
	Per claim 3 Boday et al. teaches the heat dissipator according to claim 1, wherein an elastic gasket (425; [0053], “Examiner note: an adhesive seal can be an elastic gasket”) is disposed 25between the combination pin fin (424) and the orifice plate (440 & 450, see fig.4A), and the combination pin fin is in contact with the orifice plate by using the elastic gasket (see fig.4G).  
	Per claim 13 Boday et al. teaches the heat dissipator according to claim 1, wherein the distribution cavity is provided with a fluid inlet (461, see fig.4G), and the heat exchange cavity is provided with a fluid outlet (462, see fig.4G).  
	Per claim 15 Boday et al. teaches a communications device (400), comprising: 10a heat emitting apparatus (401; [0045]); and a heat dissipator (410; [0045]), wherein the heat dissipator comprises: a cover plate (460; [0046]);  15an orifice plate (440 & 450; [0046]); and a base plate (420), in contact with the heat emitting apparatus (see fig.4A), wherein the cover plate, the orifice plate, and the base plate are configured to be stacked in sequence (see fig.4B-4C & 4F-4G), a distribution cavity is disposed between the orifice plate and the cover plate (see fig.4G, “portions containing 453 & 451”), 20a heat exchange cavity is disposed between the orifice plate and the base plate (see fig.4F, “portions containing 424”), the distribution cavity is configured to communicate with the heat exchange cavity by using the through holes disposed on the orifice plate (see fig.4F-4G; [0052]-[0055]), and a plurality of pin fins facing the orifice plate are disposed on a surface of the 25base plate in the heat exchange cavity ([0052], see fig.4F-4G), gaps 
	Per claim 16 Boday et al. teaches a heat dissipator, comprising: a cover plate (460; [0046]); an orifice plate (440 & 450; [0046]) having a plurality of through holes (452 & 454; [0054]) disposed thereon (fig.4A); a distribution cavity disposed between the orifice plate and the cover plate (see fig.4G, “portions containing 453 & 451”);  21a base plate (420); a heat exchange cavity disposed between the orifice plate and the base plate (see fig.4F, “portions containing 424”); and a plurality of pin fins (424; [0052]) facing the orifice plate and disposed on a surface of the base plate in the heat exchange cavity (see fig.4A-4G), wherein 5the distribution cavity is configured to communicate with the heat exchange cavity by using the plurality through holes disposed on the orifice plate (see fig.4F-4G; [0052]-[0055]), and the plurality of pin fins comprise: a combination pin fin in contact with the orifice plate (see annotated fig.4G below), and a flow guiding pin fin associated with a through hole, from the plurality of through holes, and having a gap (see fig.4G, “the gaps are the space between the flow guiding pin fin and the bottom portion of the orifice 450”) with the through hole (see annotated fig.4G).  

    PNG
    media_image1.png
    744
    691
    media_image1.png
    Greyscale

	10 Per claim 17 Boday et al. teaches the heat dissipator of claim 16, wherein gaps between the plurality of pin fins constitute a fluid passage (see fig.4G; [0054]).  

Claim Rejections - 35 USC § 103

4.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-12, 14, 19 & 21 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Boday et al. US2017/0045300.

	Per claim 2 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 1, wherein the gap between the flow guiding pin fin and the through hole is greater than or equal to 0.1 mm.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the gap between the flow guiding pin and the through hole be greater than or equal to 0.1mm, because it ensures a proper flow of the coolant between the heat exchange cavity and the distribution cavity, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Per claim 4 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 1, wherein a feature size of each combination pin fin is less than or equal to 1 mm; and 30the feature size = 4 x an area of a cross section/a perimeter of the cross section.  
In re Rose, 105 USPQ 237 (CCPA 1955).
	Per claim 5 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 4, wherein a ratio of a height to the 19feature size of each combination pin fin is greater than or equal to 5.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a ratio of a height to the 19feature size of each combination pin fin be greater than or equal to 5, because it ensures an efficient and proper thermal dissipation of heat to the coolant, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Per claim 6 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 4, wherein a ratio of a gap between two adjacent combination pin fins to each of feature sizes of the combination pin fins 5ranges from 1:0.9 to 1:1.1.  
In re Rose, 105 USPQ 237 (CCPA 1955).
	Per claim 7 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 1, wherein a diameter of the through holes on the orifice plate ranges from 0.2 mm to 2.0 mm.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a diameter of the through holes on the orifice plate ranges from 0.2 mm to 2.0 mm, because it ensures a proper flow of the coolant between the heat exchange cavity and the distribution cavity, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	10 Per claim 8 Boday et al. teaches the heat dissipator according to claim 1, wherein partition plates (see fig.4A & 4F, “surface portions of 453 that couples to the side of 450”) facing the cover plate (460) are disposed on a surface of the orifice plate (440 & 450, see fig.4A, 4F & 4G, “disposed on a side surface of 450 and a top surface of 440”) in the distribution cavity (see fig.4A & 4G, “the partition plate separates 451 
	Boday et al. discloses substantially all the limitations of the claim(s) except for a plurality of inflow cavities.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of inflow cavities, because it ensures adequate and efficient flow of fluid into the heat dissipator, thus ensuring effective cooling of any heat generating element, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B).
	Per claim 9 Boday et al. teaches the heat dissipator according to claim 8, wherein the plurality of inflow 20cavities and the plurality of outflow cavities are alternately distributed (see fig.4G, “outlet 454, inlet 452, and outlet 454”).  
	Per claim 10 Boday et al. teaches the heat dissipator according to claim 8, wherein a diameter of a through hole communicating with an inflow cavity (452), from the plurality of inflow cavities ([0055]), is less than a diameter of a through hole communicating with an outflow cavity (454) the plurality 25of outflow cavities (see fig.4G).  
	Per claim 11 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 8, wherein diameters of through holes communicating with the plurality of outflow cavities gradually increase in a direction from approaching the fluid inlet to away from the fluid inlet.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the diameters of through holes communicating with the plurality of outflow cavities gradually increase in a direction from approaching the fluid inlet to away from the fluid inlet, because it ensures a proper flow of the coolant between the heat exchange cavity and the distribution cavity, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Per claim 12 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 8, wherein a height of a flow guiding pin fin corresponding to an inflow cavity, from the plurality of inflow cavities, is greater than a height of a flow guiding pin fin corresponding to an outflow cavity from the plurality of outflow cavities.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a height of a flow guiding pin fin corresponding to an inflow cavity, from the plurality of inflow cavities, be greater than a height of a flow guiding pin fin corresponding to an outflow cavity from the plurality of outflow cavities, because it allows the coolant to efficiently flow between the heat exchange cavity and the distribution cavity while effectively In re Rose, 105 USPQ 237 (CCPA 1955).
5	Per claim 14 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 13, wherein diameters of through holes gradually decrease in a direction from approaching the fluid inlet to away from the fluid inlet.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the diameters of through holes gradually decrease in a direction from approaching the fluid inlet to away from the fluid inlet, because it ensures a proper flow of the coolant between the heat exchange cavity and the distribution cavity, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Per claim 19 Boday et al. teaches the heat dissipator of claim 1, 
	Boday further discloses wherein the heat transfer element 420 may comprise a metal such as copper or copper alloy or any other suitable good thermal conductor such as aluminum ([0051]). 
	Boday discloses substantially all the limitations of the claim(s) except for the combination pin fin and the flow guiding pin fin are made from any of aluminum alloy, brass, or red copper.  
In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Per claim 21 Boday et al. teaches the heat dissipator of claim 1, wherein the distribution cavity (see fig.4G, “portion containing 453 & 451”) includes inflow cavities (452; [0055], “one or more inlet orifices”) and outflow cavities (454; [0055]), the inflow cavities and the outflow cavities are alternatively distributed (see fig.4G, “outlet 454, inlet 452, and outlet 454”),
	Boday et al. discloses substantially all the limitations of the claim(s) except for a diameter of a through hole communicating with the inflow cavities can range from 0.2 mm to 0.5 mm, and a diameter of a through hole communicating with the outflow cavities can range from 1.5 mm to 2.0 mm. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a diameter of a through hole communicating with the inflow cavities range from 0.2mm to 0.5mm, and a diameter of a through hole communicating with the outflow cavities range from 1.5mm to 2.0mm, because it ensures that the correct size for fluid flow around the heat dissipator is utilized to ensure effective thermal dissipation. A change in size is generally recognized In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Boday et al. US2017/0045300 in view of Ashiwake et al. US5365400.

	Per claim 20 Boday et al. teaches the heat dissipator of claim 1, wherein when heat dissipation is performed on the heat dissipator, after being jetted into the gap (see fig.4G, “space between the fins 424 and the orifice plate 450 is the gap”) between the flow guiding pin (see annotated fig.4G above) and the through hole, a fluid ([0055], line 12-23, [0050], [0054]), having a temperature less than a heat emitting apparatus ([0054], “the plurality of thermally conductive fins 424 extend into coolant-carrying compartment 470 to facilitate transfer of heat from the one or more electronic components 401 to the liquid coolant flowing through coolant carrying compartment 470”, Examiner asserts that heat would flow from the hotter heat emitting apparatus to a colder material such as the fluid) enters a fluid passage constituted by the combination pin fin and the flow guiding pin fin, to participate in heat exchanging ([0054]).  
	Boday et al. does not explicitly teach jetted into the gap
	Ashiwake et al. however discloses a cooling fluid jetted into a gap (col.5, line 35-40)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a fluid jetted into the gap as taught by Ashiwake et al. because it enables targeted flow of the fluid through the orifice 

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

6.	Applicant's arguments filed 06/16/21 have been fully considered but they are not persuasive. 
Applicant assert on page 9 of the remarks “Boday does not describe a plurality of pin fins that include both a combination pin fin and a flow guiding pin fin. Nor does Boday describe a flow guiding pin fin having a gap with a through hole (as the conductive fins 424 are designed to fit within fin-receiving openings 442). As such, Boday fails to disclose or suggest, at least, “a plurality of pin fins facing the orifice plate are disposed on a surface of the base plate in the heat exchange cavity, gaps between the plurality of pin fins constitute a fluid passage, and the plurality of pin fins comprise: a combination pin fin in contact with the orifice plate and a flow guiding pin fin associated with a through hole and having a gap with the through hole,” as claimed.
Examiner asserts that Applicant has not disclosed any structural difference between the combination pin fin and the flow guiding pin fin. Applicant merely discloses that the combination pin fin is in contact with the orifice plate and the flow guiding pin fin is associated with a through hole and having a gap with the through hole.
440 & 450), face the sides of the orifice plate (440 & 450) and the top of the orifice plate (440 & 450), thus contacting and facing the orifice (440 & 450). The flow guiding pin fin of the plurality of pin fins are the portion of the plurality of pin fin that are associated with the through hole as shown in annotated fig. 4G below and the combination pin fin of the plurality of pin fins are the portions of the pin fin that are not associated with the through hole as shown below. Examiner also asserts that gaps are shown to be disposed between the flow guiding pin fin and the through hole in fig.4G
    PNG
    media_image1.png
    744
    691
    media_image1.png
    Greyscale


Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835